FILED
                             NOT FOR PUBLICATION                            MAR 15 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GLORIA MARIA MONTOYA DE                          No.   13-70564
SOTO,
                                                 Agency No. A089-532-081
               Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Gloria Maria Montoya de Soto, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying adjustment of status. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Garfias-

Rodriguez v. Holder, 702 F.3d 504, 512 n.6 (9th Cir. 2012) (en banc). We grant

the petition for review and remand.

      At the time the BIA determined that Matter of Briones, 24 I. & N. Dec. 355

(BIA 2007), applied retroactively to render Montoya de Soto ineligible to adjust

status, the BIA did not have the benefit of this court’s decision in Acosta-Olivarria

v. Lynch, 799 F.3d 1271, 1274-77 (9th Cir. 2015). Like the petitioner in Acosta-

Olivarria, Montoya de Soto applied for adjustment of status during the 21-month

window between Acosta v. Gonzales, 439 F.3d 550 (9th Cir. 2006) (permitting

adjustment of status for an alien inadmissible under 8 U.S.C.

§ 1182(a)(9)(C)(i)(I)), and Briones, when it was reasonable for Montoya de Soto to

rely on our decision in Acosta. See Acosta-Olivarria, 799 F.3d at 1274-77. As

there is no significant factual basis to distinguish Montoya de Soto’s situation from

the one presented in Acosta-Olivarria, we remand to the agency to reconsider her

contention in light of Acosta-Olivarria.

      In light of this disposition, we do not reach Montoya de Soto’s remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                   13-70564